Citation Nr: 1228177	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  07-20 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied an increased rating for the service-connected dysthymic disorder. 

In June 2010, the Board issued a decision that in relevant part denied an increased rating for dysthymic disorder but determined that the rating decision on appeal had raised a claim for TDIU, citing Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). The Board accordingly remanded the issue of entitlement to TDIU to the RO for development and adjudication.

In February 2009 the Veteran testified before RO's Decision Review Officer (DRO) and in July 2009 he testified by videoconference before a Veterans Law Judge.  Unfortunately, the recording did not produce a written transcript.  The Veteran was notified of such in December 2009 and at that time, he did not wish to have another hearing.  However, subsequently, he was notified that the Veterans Law Judge who conducted the July 2009 hearing was no longer active with the Board.  In February 2012, the Veteran indicated that he wanted another videoconference hearing so the case was remanded again in March 2012 to afford the Veteran a videoconference hearing before another Veterans Law Judge, which was held in May 2012.  A copy of that transcript has been associated with the claims file.   


FINDING OF FACT

The Veteran's service-connected dysthymic disorder renders him unable to secure and follow a substantially gainful occupation.



CONCLUSION OF LAW

The criteria for entitlement to a total disability evaluation based on individual unemployability due to a service-connected disability on an extraschedular basis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of a total rating based on unemployability.  When the veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  Further, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, for those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), but are unemployable due to service connected disabilities, rating boards should submit such cases to the Director, Compensation and Pension Service, for extra- schedular consideration.  38 C.F.R. § 4.16(b). 

The Veteran is service-connected for dysthymic disorder, evaluated as 30 percent disabling.  In turn, under the 38 C.F.R. § 4.16(a) criteria outlined above, he does not meet the schedular criteria for a schedular TDIU rating.  

As noted above, in June 2010, the Board remanded the issue of entitlement to a TDIU for extraschedular consideration by the Director of Compensation and Pension Service.  In a July 2011 determination, the Director determined that the Veteran was not unemployable due to his dysthymic disorder.  The Director listed numerous other nonservice-connected disabilities and appeared to indicate that they were the reasons for his unemployability.   

The claims file shows that the Veteran was last employed in April 2004.  He was afforded VA examinations for his psychiatric disability in November 2004, February 2005 and November 2005.  Importantly, the November 2005 examination did note that the Veteran suspected that he was laid off because he was unable to perform well at work.  He indicated that his forgetfulness and inability to remember things affected his mood and, in turn, he was not able to function.  However, none of these examiners opined as to the Veteran's employability.  VA treatment records also showed that the Veteran was treated for dysthymic disorder and dementia was observed, but again, there was no opinion concerning his employability.  

Nevertheless, the evidence of record also includes a March 2009 VA examination, which shows a diagnosis of depressive disorder, not otherwise specified, and dementia, not otherwise specified.  The examiner indicated that with respect to the dementia, there was more subjective rather than objective evidence of cognitive decline, but it had been noted by his outpatient mental health provider.  Nevertheless, the examiner opined that the Veteran had total occupational and social impairment due to mental disorder signs and symptoms and the pertinent symptoms were severe depression and cognitive impairment.

At the Board hearing, the Veteran again indicated that he last worked in 2004.  He appeared to indicate that his heart disability kept him from being able to work.  However, he also testified that his mental health was a contributing factor to his inability to work.  He also reported that his symptoms had increased in severity since the March 2009 VA examination.  

The Board now turns to whether the Veteran's service-connected dysthymic disorder results in impairment so severe that it is impossible for him to follow a substantially gainful occupation.  The Veteran has been diagnosed with both dysthymic disorder and dementia.  In this regard, the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet.App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet.App. 136, 140 (1996).  In the instant case, as the various psychiatric symptoms have not been clearly attributed to either his service-connected dysthymic disorder or his nonservice-connected dementia, the Board finds that all of the Veteran's current psychiatric symptoms should be attributed to his service-connected condition. 

The Board has carefully considered the totality of the pertinent evidence in this case.  It is clear that the Veteran has a number of serious nonservice-connected disorders that may be affecting his employability as pointed out in the July 2010 Director's determination.  Moreover, a total rating based on individual unemployability is limited to consideration of the Veteran's service-connected disability.  However, for purposes of determining entitlement to a total rating based on individual unemployability, it is not sufficient merely to deny a claim because a Veteran may be rendered employable due to a nonservice-connected disability.  Rather, VA must disregard the degree of nonservice-connected disability and consider only whether the service-connected disabilities alone would render the veteran unemployable.  Blackburn v. Brown, 4 Vet. App. 395, 398 (1993).  

In the present case, the Board must conclude that when only considering the Veteran's service-connected disability, the evidence of record shows that he is unable to secure or follow a substantially gainful occupation.  The March 2009 VA examiner clearly found that the Veteran suffered from total occupational impairment due to his psychiatric disability.  There is no medical evidence of record to refute this opinion and the July 2011 determination by the Director did not address this opinion.  Accordingly, resolving all benefit of the doubt in the Veteran's favor, the Board must conclude the Veteran is unemployable due to his service-connected disability and that entitlement to TDIU is warranted.  38 U.S.C.A.  § 5107(b).

Lastly, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In the instant case, there is no need to undertake any review of compliance with the VCAA and implementing regulations since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted in this decision of the Board.  By letter dated in July 2010, the Veteran was furnished notice of the manner of assigning an effective date.  He will have the opportunity to initiate an appeal from this "downstream" issue if he disagrees with the determination which will be made by the RO in giving effect to the Board's grant.


ORDER

A total evaluation based on individual unemployability due to a service-connected disability is granted, subject to the law and regulations governing the payment of monetary benefits.  




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


